

117 HR 1336 IH: National Statistics on Deadly Force Transparency Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1336IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Cohen introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Attorney General to issue rules pertaining to the collection and compilation of data on the use of deadly force by law enforcement officers.1.Short titleThis Act may be cited as the National Statistics on Deadly Force Transparency Act of 2021.2.Attorney general to issue regulations(a)RegulationsNot later than 6 months after the date of enactment of this Act, the Attorney General, in consultation with stakeholders, including Federal, State, and local law enforcement agencies and community, professional, research, and civil rights organizations, shall issue regulations for the collection and compilation of data pertaining to the use of deadly force by Federal, State, or local law enforcement officers.(b)RequirementsThe regulations issued under subsection (a) shall—(1)require the collection of data on all instances wherein deadly force was used by a Federal, State, or local law enforcement officer;(2)require that the data collected shall—(A)include identifying characteristics of the person who was the target of the use of deadly force and the officer who used deadly force, including—(i)race or ethnicity;(ii)gender;(iii)approximate age; and(iv)the actual or perceived religious affiliation;(B)include the date, time, and location of such use of deadly force;(C)include the alleged criminal activity of the person who was the target of the use of deadly force;(D)include the nature of the deadly force used, including the use of a firearm;(E)include an explanation, if any, from the relevant law enforcement agency on why deadly force was used;(F)include a copy of any use of deadly force guidelines in effect at the relevant law enforcement agency at the time deadly force was used;(G)include a description of any non-lethal efforts employed to apprehend or subdue the person who was the target of the use of deadly force before deadly force was used; and(H)not include personally identifiable information described in section 4;(3)provide that a standardized form shall be made available to law enforcement agencies for the submission of data collected pursuant to this Act to the Department of Justice;(4)require that law enforcement agencies compile data using the standardized form made available under paragraph (3), and submit the form to the Department of Justice Bureau of Justice Statistics and any other component of the Department of Justice that the Attorney General determines appropriate; and(5)require that law enforcement agencies shall maintain all data collected under this Act for not less than 4 years.3.Duties of the bureau of justice statisticsThe Department of Justice Bureau of Justice Statistics shall provide to Congress and make available to the public the data collected pursuant to this Act, excluding any personally identifiable information described in section 4.4.Limitations on publication of dataThe name or identifying information of a law enforcement officer, person who was the target of the use of deadly force, or any other individual involved in any activity for which data is collected and compiled under this Act shall not be—(1)released to the public;(2)disclosed to any person, except for—(A)such disclosures as are necessary to comply with this Act;(B)disclosures of information regarding a particular person to that person; or(C)disclosures pursuant to litigation; or(3)subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), except for disclosures of information regarding a particular person to that person.5.Byrne JAG grant reduced for failure to reportIn the case of a State or unit of local government that received a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), if that State or unit of local government fails substantially to comply with the requirement under section 2 for a fiscal year, the Attorney General shall reduce the amount that would otherwise be awarded to that State or unit of local government under such grant program in the following fiscal year by 10 percent.